NOTE: This order is nonprecedential
United States Court of Appea|s for the Federa| Circuit
2009-3234
DARRALYN C. COUNClL,
Petitioner,
V.
usair sYsrEMs PRorracrioN BoARo,
Respondent. _
Petition for review of the Merit Systems Protection Board
in DA-0752090124-l-1.
ON MOT|ON
0 R D E R
Upon consideration the Department of Veterans Affairs' motion to reform the
official caption to designate the Merit Systems Protection Board as the respondent and
Darra|yn C. Council's motion for leave to withdraw the previously filed opening brief and
to accept a replacement opening brief with the replacement opening brief attached,
lT lS 0RDERED THAT;
(1) The motions are granted. The revised official caption is reflected above
(2) The respondent should calculate the due date for its brief from the date of
filing of this order.
FOR THE COURT
 -   lsi Jan Horbaly ___…_
Date Jan Horbaly ppm
U.S. COURT
SEP -2 2009
.ll-llll HUl'lBf-lLY
CLERK

s8
Darralyn C. Counci|
Anuj Vohra, Esq.
Dana De Lorenzo, Esq